Case 1:12-mc-07458-EJL Document 2 Filed 05/31/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF NORTH CAROLINA jy S, COURTS

CHARLOTTE DIVISION

 

SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff,
VS,
REX VENTURE GROUP, LLC
d/b/a ZEEKREWARDS.COM, and
PAUL BURKS,

Defendants.

 

 

MAY 31 2019
Filed ah 8} ——
Fieve STEBHEN W. KEN Yt 0
CLERK, pisTRicT OF IDA

Civil Action No, 3:12 cv 519

j

NOTICE OF AMENDED RECEIVERSHIP ORDER
APPOINTING SUCCESSOR RECEIVER

By Order of the United States District Court for the Western District of North Carolina,

filed on May 21, 2019, Matthew E. Orso of McGuireWoods LLP is appointed to serve without

bond as temporary receiver (hereinafter the "Successor Receiver") for and over the

Receivership Defendant, as previously defined in the Receivership Order, which is

incorporated herein by reference, and including without limitation al] Receivership Assets,

outstanding judgments, claims, and potential recoveries by the Receivership Estate. This Order

is effective upon the date of and in the event of, the confirmation of Kenneth D. Bell

(“Receiver”) as a United States District Judge, which occurred on May 22, 2019.

Pursuant to 28 U.S.C. §754, the Successor Receiver hereby files copies of The Amended

Receivership Order Appointing Successor Receiver, attached hereto as Exhibit A.

 
Case 1:12:mc-07458-EJL Document 2. Filed 05/31/19 Page 2 of 10

Respectfully submitted this 30" day of May, 2019.

Matthew E. Orso

NC State Bar No.: 42409

McGurREWoops LLP

201 North Tryon Street, Suite 3000 (28202)
Post Office Box 31247

Charlotte, North Carolina 28231
Telephone: (704) 373.4629

Facsimile: (704) 343.2300

Email: morso@mcguirewoods.com

 
Case 1:12-mc-07458-EJL Document 2 Filed 05/31/19 Page 3 of 10

EXHIBIT A

 
Case 1:12-mc-07458-EJL Document 2 Filed 05/31/19 Page 4 of 10

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF NORTH CAROLINA

 

CHARLOTTE DIVISION
SECURITIES AND EXCHANGE )
COMMISSION, )
Plaintiff, )
)
)
VS.
) Civil Action
REX VENTURE GROUP, LLC ) No. 3:12-CV-519
d/b/a ZEEKREWARDS.COM, and
- PAUL BURKS, )
)
Defendants. )
)

 

AMENDED RECEIVERSHIP ORDER
APPOINTING SUCCESSOR RECEIVER

WHEREAS Plaintiff Securities and Exchange Commission (“the SEC” or “the
Commission”) filed the Complaint in this matter, asked the Court to freeze the assets of
Defendant Rex Venture Group, LLC d/b/a ZeekRewards.com, any of its subsidiaries, whether
incorporated or unincorporated, and any businesses or business names under which it did
business (the “Receivership Defendant”), and sought the appointment of a temporary receiver in
this action for and over the estate of the Receivership Defendant and all entities it controlled or in
which it had an ownership interest, including but not limited to all subsidiaries, partnerships and
related or affiliated unincorporated entities, business lines or businesses operated via internet
websites, for the purposes of marshaling and preserving all assets of the Receivership Defendant
(“Receivership Assets”): (a) held or possessed by Receivership Defendant; (b) held in

constructive trust for the Receivership Defendant; and (c) fraudulently transferred by the

Case 3:12-cv-00519-GCM Document 739 Filed 05/21/19 Page 1 of 6

 
Case 1:12-mc-07458-EJL Document 2 Filed 05/31/19 Page 5 of 10

Receivership Defendant, as stated in the Agreed Order Appointing Temporary Receiver and
Freezing Assets of Defendant Rex Venture Group, LLC, dated August 17, 2012 (Docket No. 4,.
(1-3, the “Receivership Order”); and

WHEREAS the Court appointed as the receiver Kenneth Bell, Esq. (“Mr. Bell” or “the
Receiver”); and

_ WHEREAS this matter comes before this Court upon the Receiver’s motion to appoint a
successor receiver in the above-captioned action;

WHEREAS the Court finds that, based on the record in these proceedings, including
submissions by the Receiver and the Commission, the appointment of a temporary successor
receiver in this action over the Receivership Defendant is necessary and appropriate for the
purposes of continuing to marshal and preserve all assets of the Receivership Defendant -
(“Receivership Assets”) and those assets: (a) held or possessed by Receivership Defendant; (b)
held in constructive trust for the Receivership Defendant; and (c) fraudulently transferred by the
Receivership Defendant; and

WHEREAS this Court has subject matter jurisdiction over this action and personal
jurisdiction over the Receivership Defendant, and venue properly lies in this District.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
THAT:

I. Pending further Order of this Court, Matthew E. Orso is hereby appointed to serve
without bond as temporary successor receiver in this action (hereinafter, the “Successor
Receiver”), effective upon the date of and in the event of, the confirmation of Kenneth D. Bell as
a United States District Judge, for and over the-Receivership Defendant, as previously defined in

the Receivership Order, which is incorporated herein by reference, and including without

Case 3:12-cv-00519-GCM Document 739 Filed 05/21/19 Page 2 of 6

 
Case 1:12-mc-07458-EJL Document 2 Filed 05/31/19 Page 6 of 10

limitation all Receivership Assets, outstanding judgments, claims, and potential recoveries by the
Receivership Estate.

2. Except as expressly stated herein, the terms and provisions of the Receivership _
Order shall remain in effect.

Scope of Receivership

3. The Receiver, in consultation with counsel for the Commission, has identified
outstanding litigation matters and tasks required in the ordinary course of the administration and
operation of the Receivership through final distribution and termination of the Receivership.

4, The Successor Receiver, in consultation with counsel for the Commission, will
work to resolve or, if necessary, litigate the matters listed below:

_e@ Net Winner Class - Fourth Circuit Appeal of class certification;

e Resolve outstanding Net Winner judgments;
o Summary judgment re: U.S. Net Winners disputing amounts owed;

o Special Master proceedings re: U.S. Net Winners disputing amounts
owed;

o Foreign Net Winner Recovery; and
e VictoriaBank/Payza litigation.

The Successor Receiver will consult with counsel for the Commission and obtain Court
authorization before initiating any other litigation, entering into any settlement, or otherwise
resolving or compromising any outstanding judgment, claim, or potential recovery.
Retained Personnel
5. The Receiver retained, and the Successor Receiver is authorized to continue to
retain, the following persons and entities (“Retained Personnel”) to assist in carrying out the

duties and responsibilities described in the Receivership Order and this Amended Receivership

Case 3:12-cv-00519-GCM Document 739 Filed 05/21/19 Page 3 of 6

 
Case 1:12-mc-07458-EJL Document 2 Filed 05/31/19 Page 7 of 10

Order:

e Kroll:
o Data hosting;
e FTT:
o Litigation support;
o Distribution reserve analysis;
o Distribution check reissuance; and

o Support distribution of checks and wires for final distribution;

e Wells Fargo:
o Issue checks and wires for final distribution.

The Successor Receiver shall consult with counsel for the Commission and obtain Court
approval before retaining any other person or entity to assist in carrying out the duties and
responsibilities described in the Receivership Order and this Amended Receivership Order.
Preparation of Budgets

6. The Receiver, in consultation with counsel for the Commission, has prepared a
detailed budget for the outstanding litigation matters described hereinabove and tasks required in
the ordinary course of the administration and operation of the Receivership through final
distribution and termination of the Receivership. The Successor Receiver shall update this
budget on a regular basis to reflect current expenditures and any substantive developments as
each remaining matter or task progresses.

Limitations on Fees and Expenses

7. Absent consultation with counsel for the Commission and authorization of the

Court, the Successor Receiver shall not incur, expend, or seek payment outside the scope

identified hereinabove, and shall not incur, expend, or seek payment for more than: (1) a total of

Case 3:12-cv-00519-GCM Document 739 Filed 05/21/19 Page 4 of 6

 
Case 1:12-mc-07458-EJL Document 2 Filed 05/31/19 Page 8 of 10

$350,000 in fees and expenses of the Successor Receiver and the Successor Receiver’s counsel;

and (2) an additional $350,000 in fees and expenses incurred for Retained Personnel to undertake

the tasks identified hereinabove, through final distribution and termination of the Receivership.

Fee Applications

8. As per the Receivership Order:

e The Successor Receiver, the Successor Receiver’s counsel, and Retained
Personnel are entitled to reasonable compensation and expense reimbursement
from the Receivership Estate subject to the requirements described in the “Billing
Instructions for Receivers in Civil Actions Commenced by the U.S. Securities and
Exchange Commission” (the “Billing Instructions”), as expressly agreed to by the
Receiver and Successor Receiver. All such compensation shall require prior
approval of the Court;

e All Quarterly Fee Applications are interim and will be subject to cost benefit and
final review at the close of the Receivership. At the close of the Receivership, the
Successor Receiver will file a final fee application, describing in detail the costs
and benefits associated with all litigation and other actions pursued by the
Receiver and the Successor Receiver during the course of the Receivership;

© Quarterly Fee Applications will be subject to a holdback in the amount of 20% of
the amount of fees and expenses for each application filed with the Court. The
total amounts held back during the course of the Receivership will be paid out at
the discretion of the Court as part of the final fee application submitted at the
close of the Receivership;

e The Successor Receiver shall expressly consult with counsel for the Commission
and obtain Court approval before applying any proposed rate increase in any
Quarterly Fee Application, whether for the Successor Receiver, the Successor
Receiver’s counsel, or Retained Personnel, and any proposed rate increase shall
be expressly disclosed to the Court and shall be subject to Court approval;

e Each Quarterly Fee Application shall:

o Comply with the terms of the Billing Instructions agreed to by the
Receiver and the Successor Receiver; and

o Contain representations (in addition to the Certification required by the
Billing Instructions) that: (i) the fees and expenses included therein were
incurred in the best interests of the Receivership Estate; and, (ii) with the
exception of the Billing Instructions, the Successor Receiver has not
entered into any agreement, written or oral, express or implied, with any

Case 3:12-cv-00519-GCM Document 739 Filed 05/21/19 Page 5 of 6

 
Case 1:12-mc-07458-EJL Document 2 Filed 05/31/19 Page 9 of 10

‘

person or entity concerning the amount of compensation paid or to be paid
from the Receivership Estate, or any sharing thereof; and

e At the close of the Receivership, the Successor Receiver shall submit a Final
Accounting, in a format to be provided by the Commission’s staff, as well as the

Successor Receiver’s final application for compensation and expense
reimbursement.

Final Liquidation and Distribution Plan

9, The Successor Receiver is authorized, empowered and directed to develop, in
consultation with counsel for the Commission, an updated plan for the fair, reasonable, and
efficient recovery and liquidation of all remaining, recovered, and recoverable Receivership
Property and a final distribution to injured investors (the “Final Liquidation and Distribution
Plan”).

10. | Within one hundred eighty (180) days of the entry date of the Fourth Circuit’s
order on the Net Winner class certification appeal, the Successor Receiver shall file a
preliminary Final Liquidation and Distribution Plan, including a recommendation of further steps
to effect the orderly resolution of this matter, the efficient recovery, management and liquidation
of remaining Receivership property, and a final distribution to injured investors.

11. | Within two hundred seventy (270) days of the entry date of the Fourth Circuit’s
order on the Net Winner class certification appeal, the Successor Receiver shall file the Final
Liquidation and Distribution Plan in the above-captioned action, unless this Receivership is

terminated sooner upon order of this Court.

IT IS SO ORDERED.

Signed: May 20, 2019

Graham C. Mullen
United States District Judge

 

Case 3:12-cv-00519-GCM Document 739 Filed 05/21/19 Page 6 of 6

 
Case 1:12-mc-07458-EJL Document 2 Filed 05/31/19 Page 10 of 10

_ CERTIFICATE OF SERVICE
1 HEREBY CERTIFY that a copy of the foregoing NOTICE OF AMENDED

RECEIVERSHIP ORDER APPOINTING SUCCESSOR RECEIVER was served via U.S.

Mail to the following:

John J, Bowers, Esq.

Securities and Exchange Commission
100 F Street, NE

Washington, DC 20815
bowersj@sec.gov

Attorney for the Securities and
Exchange Commission

C. Melissa Owen, Esq.

Jacob H. Sussman, Esq.

Noell P. Tin, Esq. -

Sarah Elizabeth Bennett, Esq.
Tin, Fulton, Walker & Owen
301 East Park Avenue
Charlotte, North Carolina 28203

cmowen@tinfulton.com
jsussman@tinfulton.com
ntin@tinfulton.com
sbennett@tinfulton.com

Attorneys for Defendants

_ This, the 30th day of May, 2019.

Begs)

Matthew E. Orso, Successor Receiver

 
